EXHIBIT 10.1


































SHARE ACQUISITION AND EXCHANGE AGREEMENT




Dated March 13, 2018




by and among




Grasshopper Staffing, Inc.




IndeLiving Holdings, Inc.




and




the Shareholders of IndeLiving Holdings, Inc.
























































--------------------------------------------------------------------------------

TABLE OF CONTENTS




 

 

Page

 

 

 

1.

DEFINITIONS AND INTERPRETATION

5

 

 

 

2.

ACQUISITION OF INDELIVING BY GRASSHOPPER; CLOSING

9

 

 

 

 

2.1

Exchange of the IndeLiving Shares for Grasshopper Shares

9

 

2.2

Closing

10

 

2.3

Shareholders’ and IndeLiving Closing Deliveries

10

 

2.4

Grasshopper Closing Deliveries

10

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF INDELIVING

10

 

 

 

 

 

3.1

Power and Authority

11

 

3.2

Consents and Approvals

11

 

3.3

Authorized and Issued Capital Stock

11

 

3.4

Subsidiaries

12

 

3.5

Undisclosed Liabilities

12

 

3.6

Intellectual Property

12

 

3.7

Personal Property

12

 

3.8

Real Property

13

 

3.9

Litigation and Complaints

13

 

3.10

Employees; Benefits

13

 

3.11

Tax Matters

13

 

3.12

Financial Statements

14

 

3.13

Contracts

14

 

3.14

Compliance with Laws

14

 

3.15

No Adverse Changes

14

 

3.16

Insurance

15

 

3.17

Incorporation or Formation Documents; Minute Books

15

 

3.18

Brokers

15

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

15

 

 

 

 

 

4.1

Power and Authority

15

 

4.2

Ownership of IndeLiving Shares

15

 

4.3

Consents and Approvals

15

 

4.4

Investment Representations

15

 

4.5

Information on Shareholders

16

 

4.6

Access to Counsel

16








2




--------------------------------------------------------------------------------




5.

REPRESENTATIONS AND WARRANTIES OF GRASSHOPPER

17

 

 

 

 

 

5.1

Power and Authority of Grasshopper

17

 

5.2

Consents and Approvals

18

 

5.3

Litigation; Complaints; Government Inquiries

18

 

5.4

Financial Statements

18

 

5.5

Compliance with Laws

19

 

5.6

No Adverse Changes

19

 

5.7

Exchange Act Reports

19

 

5.8

Trading

19

 

 

 

 

6.

COVENANTS; ADDITIONAL AGREEMENTS

19

 

 

 

 

 

6.1

Affirmative Covenants

19

 

6.2

Negative Covenants of IndeLiving

20

 

6.3

Access and Information

21

 

6.4

Confidential Information

21

 

6.5

Additional Covenants of Grasshopper, IndeLiving and the Shareholders

21

 

 

 

 

7.

CLOSING CONDITIONS

22

 

 

 

 

 

7.1

Conditions to the Obligations of the Shareholders to Close

22

 

7.2

Conditions to Grasshopper's Obligation to Close

23

 

 

 

 

8.

TERMINATION

24

 

 

 

 

 

8.1

Termination

24

 

8.2

Effect of Termination

24

 

 

 

 

9.

NOTICES

24

 

 

 

 

10.

MISCELLANEOUS

24

 

 

 

 

 

10.1

Entire Agreement

24

 

10.2

Waiver

24

 

10.3

Amendment

25

 

10.4

Construction

25

 

10.5

Assignment

25

 

10.6

Costs and Expenses

25

 

10.7

Non-Impairment of Rights

25

 

10.8

Counterparts

25

 

10.9

Governing Law

25














3




--------------------------------------------------------------------------------




Exhibits:

 

Exhibit A

Schedule of Shareholders

Exhibit B

Boruff Employment Agreement

 

 

Schedules:

 

3.6

IndeLiving Intellectual Property Rights

3.12

IndeLiving Financial Statements

3.13

IndeLiving Contracts

















































































































4




--------------------------------------------------------------------------------

SHARE ACQUISITION AND EXCHANGE AGREEMENT




This Share Acquisition and Exchange Agreement (“Agreement”) dated March 13,
2018, is between and among Grasshopper Staffing, Inc. (“Grasshopper”), a
corporation organized under the laws of the State of Nevada having an office for
the transaction of business at 200 S. Victoria Avenue, Pueblo, Co  81003,
IndeLiving Holdings, Inc. (“IndeLiving”), a corporation organized under the laws
of the State of Florida having an office for the transaction of business at 3847
River Vista Way Louisville, TN  37777, and the shareholders of IndeLiving listed
on the signature pages and Exhibit A hereto, constituting all of the
shareholders of IndeLiving (collectively, the “Shareholders” and individually a
“Shareholder”), each having an address set forth on Exhibit A hereto.




WHEREAS, the Shareholders own all of the issued and outstanding shares of common
stock of IndeLiving (“IndeLiving Shares”); and




WHEREAS, Grasshopper desires to acquire from the Shareholders, and the
Shareholders desire to sell to Grasshopper, all of the IndeLiving Shares in
exchange (the “Exchange”) for the issuance by Grasshopper to the Shareholders of
an aggregate of Five Million Two Hundred Thousand (5,200,000) shares (the
“Grasshopper Shares”) of the Grasshopper common stock, par value $0.0001 per
share (the “Grasshopper Common Stock”), making IndeLiving a wholly-owned
subsidiary of Grasshopper, on the terms and conditions set forth below; and




WHEREAS, it is the intention of the parties hereto that: (i) the Exchange shall
qualify as a transaction exempt from registration or qualification under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) the Exchange
shall qualify as a “tax-free” transaction within the meaning of Section 368 of
the Internal Revenue Code of 1986, as amended (the “Code”).




NOW, THEREFORE, in consideration of the foregoing, and the mutual terms,
covenants and conditions herein below set forth, the parties agree, as follows:




1.

DEFINITIONS AND INTERPRETATION




1.1

Definitions.  In this Agreement:




“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such Person, and the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise;




“Balance Sheet Date” means December 31, 2017;




“Boruff Employment Agreement” means the form of Employment Agreement by and
between Grasshopper and Scott M. Boruff in the form attached to this Agreement
as Exhibit B;





5




--------------------------------------------------------------------------------




“Commission” means the United States Securities and Exchange Commission;




“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;




“IndeLiving Financial Statements” means the unaudited balance sheet at December
31, 2017 and the unaudited profit and loss statement for the year ended December
31, 2017;




“GAAP” means U.S. generally accepted accounting principles consistently applied;




“Governmental Entity” means any federal, state or local government or any court,
administrative or regulatory agency or commission or other governmental
authority or agency, domestic or foreign;




“Income Tax” means any federal, state, local, or foreign income tax, including
any interest, penalty, or addition thereto, whether disputed or not;




“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to any Income Tax, including any
schedule or attachment thereto, and including any amendment thereof;




“Intellectual Property Right” means all (i) patents, patent applications, patent
disclosures and inventions, (ii) trademarks, service marks, trade dress, trade
names, URL's, logos and corporate names and registrations and applications for
registration thereof, together with all of the goodwill associated therewith,
(iii) copyrights (registered or unregistered) and copyrightable works and
registrations and applications for registration thereof, (iv) mask works and
registrations and applications for registration thereof, (v) computer software,
data, data bases and documentation thereof, (vi) trade secrets and other
confidential information (including ideas, formulas, compositions, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
know-how, manufacturing and production processes and techniques, research and
development information, drawings, specifications, designs, plans, proposals,
technical data, copyrightable works, financial and marketing plans and customer
and supplier lists and information), (vii) other intellectual property rights
and (viii) copies and tangible embodiments thereof (in whatever form or medium);




“Liability” or “Liabilities” mean any and all debts, liabilities, commitments
and obligations, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, known or unknown, whenever
or however arising (including whether arising out of any contract or tort based
on negligence or strict liability) and whether or not the same would be required
by GAAP to be reflected in financial statements or disclosed in the notes
thereto;








6




--------------------------------------------------------------------------------




“Lien” means any right which (a) shall entitle any Person to terminate, amend,
accelerate or cancel any agreement, option, license or other instrument to which
Grasshopper, IndeLiving or any Shareholder is a party by reason of the
occurrence of (i) a violation, breach or default thereunder by Grasshopper,
IndeLiving or any Shareholder, as the case may be; or (ii) an event which with
or without notice or lapse of time or both would become a default thereunder; or
(b) if exercised by the holder thereof, will (i) entitle such Person to
accelerate the performance of any obligations or the payment of any sums owed by
Grasshopper, IndeLiving or any Shareholder, as the case may be, under any
agreement, option, license or other instrument, or (ii) result in any loss of
any benefit under, or the creation of any pledges, claims, equities, options,
liens, charges, call rights, rights of first refusal, “tag” or “drag” along
rights, encumbrances and security interests of any kind or nature whatsoever on
any of the property or assets of Grasshopper, IndeLiving or any Shareholder;




“Material Adverse Effect” means any effect or change that would be materially
adverse to the business, assets, condition (financial or otherwise), operating
results, operations, or business prospects of Grasshopper, IndeLiving or any
Shareholder, as the case may be, taken as a whole, or on the ability of any
Party to consummate timely the transactions contemplated hereby;




“Person” means a natural person, company, corporation, partnership, association,
trust or any unincorporated organization;




“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act;




“Grasshopper Reports” has the meaning attributed to such term in Section 5.7;




“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity's gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary;














7




--------------------------------------------------------------------------------




“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not;




“Taxation Authority” means any federal, state, local or foreign governmental
agency, department or other entity which is authorized by applicable law to
assess and collect Taxes;




“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof; and




“Treas. Reg.” means the regulations promulgated by the United States Department
of the Treasury under the Code, as amended.




1.2

Interpretation.




1.2.1

As used in this Agreement, unless the context clearly indicates otherwise:




(a)

words used in the singular include the plural and words in the plural include
the singular;




(b)

reference to any Person includes such person's successors and assigns, but only
if such successors and assigns are permitted by this Agreement, and reference to
a Person in a particular capacity excludes such Person in any other capacity;




(c)

reference to any gender includes the other gender;




(d)

whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limitation”
or “but not limited to” or words of similar import;




(e)

reference to any Section means such Section of this Agreement, and references in
any Section or definition to any clause means such clause of such Section or
definition;




(f)

the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;








8




--------------------------------------------------------------------------------




(g)

reference to any agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and by this Agreement;




(h)

reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability, and reference to any particular
provision of any law shall be interpreted to include any revision of or
successor to that provision regardless of how numbered or classified;




(i)

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”; and




(j)

the titles and headings of Sections contained in this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of or to affect the meaning or interpretation of this Agreement.




1.2.2

This Agreement was negotiated by the parties with the benefit of legal
representation, and no rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
apply to any construction or interpretation hereof. This Agreement shall be
interpreted and construed to the maximum extent possible so as to uphold the
enforceability of each of the terms and provisions hereof, it being understood
and acknowledged that this Agreement was entered into by the parties after
substantial negotiations and with full awareness by the parties of the terms and
provisions hereof and the consequences thereof.




1.2.3

Where a statement in this Agreement is qualified by the expression “to the best
of Grasshopper’s knowledge,” “to the best of IndeLiving’s knowledge,” “to the
best of the Shareholder’s knowledge,” “so far as Grasshopper is aware,” “so far
as IndeLiving is aware” or “so far as the Shareholder is aware” or any similar
expression shall be deemed to include Grasshopper’s, IndeLiving’s or the
Shareholder’s actual knowledge and what Grasshopper, IndeLiving or the
Shareholder should have known after due and careful inquiry of, in the case of
Grasshopper and IndeLiving, the President, the members of the Board of Directors
and any relevant person(s) involved in the management of the business of
Grasshopper and IndeLiving.




2.

ACQUISITION OF INDELIVING BY GRASSHOPPER; CLOSING




2.1

Exchange of the IndeLiving Shares for the Grasshopper Shares. On the Closing
Date, the Shareholders shall exchange, transfer and assign all of the IndeLiving
Shares to Grasshopper, and Grasshopper shall issue and deliver to the
Shareholders the Grasshopper Shares in the amounts and to each Shareholder as
set forth in Exhibit A hereto.








9




--------------------------------------------------------------------------------




2.2

Closing. Closing of the Exchange (“Closing”) shall take place at the offices of
Grasshopper or such other location as mutually agreed upon by Grasshopper and
IndeLiving. All actions taken at the Closing shall be deemed to have been taken
simultaneously at the time the last of any such actions is taken or completed.
The Closing shall occur on the first business day following the satisfaction of
the closing conditions described in Section 7 herein (the “Closing Date”) or at
such other date as the parties may agree in writing.




2.3

Shareholders’ and IndeLiving Closing Deliveries. At or prior to the Closing, the
Shareholders and/or IndeLiving shall deliver to Grasshopper the following:



(a)

incorporation or formation documents and amendments thereto, certificate of good
standing in IndeLiving’s jurisdiction of incorporation;



(b)

all applicable schedules hereto;



(c)

all minutes and resolutions of board of director and shareholder meetings in
possession of IndeLiving;



(d)

all financial statements and tax returns of IndeLiving in its possession;



(e)

copies of board, and if applicable, shareholder resolutions approving this
transaction and authorizing the issuances of the shares hereto; and



(f)

any other document reasonably requested by Grasshopper that it deems necessary
for the consummation of this transaction.




2.4

Grasshopper Closing Deliveries. At or prior to the Closing, Grasshopper shall
deliver to the Shareholders the following:




(a)

all applicable schedules hereto; and




(b)

certificates representing Grasshopper Shares issued in the denominations as set
forth opposite the respective names of the Shareholders as set forth on Exhibit
A on the Closing Date, duly authorized, validly issued, fully paid for and
non-assessable. The certificates representing the Grasshopper Shares will bear
the legend set forth in Section 4.4 hereof.




3.

REPRESENTATIONS AND WARRANTIES OF INDELIVING




IndeLiving hereby warrants and represents to Grasshopper, as of the date of this
Agreement and with the same force and effect on the Closing Date as if then
made, as follows:




3.1

Power and Authority. IndeLiving is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Florida, and has
the corporate power and authority to carry on its business as now conducted and
to own, lease and operate its properties and assets.





10




--------------------------------------------------------------------------------

IndeLiving is duly qualified or licensed to transact business as a foreign
corporation in good standing in the states of the United States and/or foreign
jurisdictions where the character of its assets or the nature or conduct of its
business requires it to be so qualified or licensed. IndeLiving has all
requisite corporate power and authority to execute and deliver this Agreement
and each instrument to be executed and delivered by IndeLiving in connection
with the Closing, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and each instrument required hereby to be executed and delivered
by IndeLiving prior to or at the Closing, the performance of its obligations
hereunder and thereunder and the consummation by IndeLiving of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of IndeLiving, and no other corporate proceedings
on the part of IndeLiving are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed by IndeLiving, and, assuming this Agreement has been duly
executed by Grasshopper and the Shareholders, this Agreement constitutes a valid
and binding agreement of IndeLiving, enforceable against IndeLiving in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights and to general equity principles.




3.2

Consents and Approvals. The execution and performance of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions of this Agreement will not (a) conflict with or violate the
Articles of Incorporation and Bylaws of IndeLiving, (b) conflict with or violate
any statute, ordinance, rule, regulation, judgment, order, writ, injunction,
decree or law applicable to IndeLiving, or by which either IndeLiving or its
properties or assets may be bound or affected, or (c) result in a violation or
breach of or constitute a default (or an event which with or without notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
any loss of any benefit under, any contract, agreement or arrangement to which
IndeLiving is a party, or the creation of Liens on any of the property or assets
of IndeLiving.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity, is required
by IndeLiving in connection with the execution of this Agreement or the
consummation by it of the transactions contemplated hereby, except for such
other consents, approvals, orders, authorizations, registrations, declarations
or filings, the failure of which to obtain would not individually or in the
aggregate have a Material Adverse Effect.




3.3

Authorized and Issued Capital Stock. IndeLiving is authorized, pursuant to its
incorporation and or formation documents, to issue one hundred million
(100,000,000) shares of common stock,____________ $0.001 par value, and ten
million (10,000,000) shares of blank check preferred stock, $0.001 par value, of
which five hundred (500) shares have been designated as Series A Super Voting
Preferred Stock (“IndeLiving Series A”). As of the date hereof twenty three
million nine hundred thousand (23,900,000) shares of IndeLiving's common stock
and five hundred (500) shares of IndeLiving Series A are issued and outstanding,
all of which are owned by the Shareholders, including Platinum Equity Advisors,
LLC, a Tennessee limited liability company (“Platinum Equity”), which is
IndeLiving’s principal shareholder and the holder of all outstanding shares of
IndeLiving Series A.  All of the outstanding IndeLiving Shares are issued on an
uncertificated basis.





11




--------------------------------------------------------------------------------

The IndeLiving Shares have been duly authorized, are duly and validly issued,
fully paid, and nonassessable, and to IndeLiving’s knowledge are free of any
Lien, encumbrance or restrictions on transfer other than restrictions on
transfer under this Agreement, and under applicable state and federal securities
laws.  To IndeLiving’s knowledge there is no outstanding security of any kind
convertible into or exchangeable for shares or equity ownership interest in
IndeLiving. Prior to the Closing, Platinum Equity shall return the IndeLiving
Series A to IndeLiving for cancellation.




3.4

Subsidiaries. IndeLiving owns no subsidiaries, and on the Closing Date,
IndeLiving shall not own, or be a party to any agreement to own, any securities
of any other corporation, or any other entity or business association of
whatever kind.




3.5

Undisclosed Liabilities. As of the Closing Date, IndeLiving has no debts,
Liabilities or obligations of any nature (whether accrued, absolute, contingent,
direct, indirect, unliquidated or otherwise and whether due or to become due)
arising out of transactions entered into on or prior to the Closing Date, or any
transaction, series of transactions, action or inaction occurring on or prior to
the Closing Date, or any state of facts or condition existing on or prior to the
Closing Date (regardless of when such liability or obligation is asserted)
except such debts, Liabilities or obligations that have been disclosed to
Grasshopper in this Agreement or in the IndeLiving Financial Statements.




3.6

Intellectual Property.




3.6.1

The activities of IndeLiving (or of any licensee under any license granted by
IndeLiving) do not infringe or are not likely to infringe on any Intellectual
Property Rights of any third party and no claim has been made, has been
threatened, or is likely to be made or threatened, against IndeLiving or any
such licensee in respect of such infringement.




3.6.2

Details of all registered Intellectual Property Rights (including applications
to register the same) and all commercially significant unregistered Intellectual
Property Rights owned or used by IndeLiving are set out in Schedule 3.6.




3.6.3

IndeLiving does not, as of the date hereof, use in its business any Intellectual
Property Rights, other than the Intellectual Property Rights identified on
Schedule 3.6, and is under no obligation to pay license fees or royalties for
any Intellectual Property Rights other than those identified on said Schedule.




3.7

Personal Property. IndeLiving has good and marketable title to, or in the case
of leased or licensed personal property, it has valid leasehold or license
interests in, all Personal Property, except for properties and assets sold since
the Balance Sheet Date in the ordinary course of business consistent with past
practices. Each item of Personal Property has no material defects, is in good
operating condition and repair (ordinary wear and tear excepted), and is
generally adequate for the uses to which it is being put.  None of such Personal
Property is subject to any Liens, other than:




3.7.1

Liens that do not materially detract from the value of the Personal Property as
now used, or materially interfere with any present or intended use of the
Personal Property; or





12




--------------------------------------------------------------------------------




3.7.2

Liens reflected on the IndeLiving Financial Statements.




3.8

Real Property.  IndeLiving does not own or lease any real property.  




3.9

Litigation and Complaints.




3.9.1

IndeLiving is not engaged in any litigation or arbitration proceedings, and
there are no such proceedings pending or, to the knowledge of IndeLiving,
threatened against or by IndeLiving. To the best of IndeLiving's knowledge,
there are no matters or circumstances which are likely to give rise to any
litigation or arbitration proceedings by or against IndeLiving.




3.9.2

IndeLiving is not subject to any investigation, inquiry or enforcement
proceedings or processes by any Governmental Entity, and to the best of
IndeLiving's knowledge, there are no matters or circumstances which are likely
to give rise to any such investigation, inquiry, proceedings or process.




3.10

Employees; Benefits.




3.10.1

IndeLiving is not party to or bound by any collective bargaining, shop or
similar agreements.




3.10.2

IndeLiving does not have any “employee benefit plans” including, but not limited
to, bonus, pension, profit sharing, deferred compensation, incentive
compensation, excess benefit, stock, stock option, severance, termination pay,
change in control or other employee benefit plans, programs or arrangements,
whether written or unwritten, qualified or unqualified, funded or unfunded,
currently maintained, or contributed to, or required to be maintained or
contributed to, by IndeLiving (each of which is referred to as a “Benefit Plan”
and all of which are collectively referred to as the “Benefit Plans”), other
than the employment contracts, medical, dental, vision, disability, life
insurance and or vacation benefits.




3.11

Tax Matters.




3.11.1

IndeLiving has filed, all federal Income Tax Returns and all other material Tax
Returns that it was required to file since the date of its organization.




3.11.2

To the best of IndeLiving's knowledge, IndeLiving has paid all Taxes that it was
required to pay since the date of its organization.




3.11.3

IndeLiving is not currently the beneficiary of any extension of time within
which to file any Tax Return.




3.11.4

To the best of IndeLiving's knowledge, there are no Liens for Taxes (other than
Taxes not yet due and payable) upon any of the assets of IndeLiving.








13




--------------------------------------------------------------------------------




3.11.5

There is no material dispute or claim concerning any Tax liability of IndeLiving
either (i) claimed or raised by any Taxation Authority in writing or (ii) as to
which IndeLiving has knowledge, except for those reflected on the IndeLiving
Financial Statements.




3.12

Financial Statements. Schedule 3.12 contains copies of the IndeLiving Financial
Statements.




3.13

Contracts.  A copy of each of the material contracts, instruments, agreements,
or understandings, whether written or oral, to which IndeLiving is a party that
relates to or affects the assets or operations of IndeLiving or to which
IndeLiving’s assets or operations may be bound or subject (collectively, the
“Contracts”), has been provided to Grasshopper, a list of which is attached
hereto as Schedule 3.13.  Each of the Contracts is a valid and binding
obligation of IndeLiving and in full force and effect, except for where the
failure to be in full force and effect would not, individually or in the
aggregate, have a Material Adverse Effect. For purposes of this Agreement a
material contract shall be any contract or agreement involving consideration in
excess of $50,000.  There are no existing defaults by IndeLiving thereunder or,
to the knowledge of IndeLiving, by any other party thereto, which defaults,
individually or in the aggregate, would have a Material Adverse Effect.




3.14

Compliance with Laws. IndeLiving is conducting its business or affairs in
material compliance with applicable law, ordinance, rule, regulation, court or
administrative order, decree or process, or any requirement of insurance
carriers.  IndeLiving has received any notice of violation or claimed violation
of any such law, ordinance, rule, regulation, order, decree, process or
requirement.




3.15

No Adverse Changes.  Since the Balance Sheet Date, there has not been (a) any
change in the business, prospects, the financial or other condition, or the
respective assets or Liabilities of IndeLiving as reflected in the IndeLiving
Financial Statements, (b) any loss sustained by IndeLiving, including, but not
limited to any loss on account of theft, fire, flood, explosion, accident or
other calamity, whether or not insured, which has interfered, or may interfere,
with the operation of IndeLiving’s business, or (c) to the knowledge of
IndeLiving, any event, condition or state of facts, including, without
limitation, the enactment, adoption or promulgation of any law, rule or
regulation, the occurrence of which does or would affect the results of
operations or the business or financial condition of IndeLiving, in any or all
such instances which would have a Material Adverse Effect on IndeLiving.




3.16

Insurance.  IndeLiving maintains insurance against all risks customarily insured
against by companies in its industry.  All such policies are in full force and
effect, and IndeLiving has not received any notice from any insurance company
suspending, revoking, modifying or canceling (or threatening such action) any
insurance policy issued to IndeLiving.




3.17

Incorporation or Formation Documents; Minute Books.  The copies of the
incorporation or formation documents of IndeLiving, and all amendments to each
are true, correct and complete.  The minute book of IndeLiving contain true and
complete records of all meetings and consents in lieu of meetings of their Board
of Directors (and any committees thereof), or similar governing bodies, since
the time of their respective organization.  The stock records of IndeLiving are
true, correct and complete.





14




--------------------------------------------------------------------------------




3.18

Brokers.  All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried without the intervention of any Person in
such a manner as to give rise to any valid claim by any Person against
IndeLiving for a finder’s fee, brokerage commission or similar payment.




4.

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS




Each Shareholder severally and not jointly hereby warrants and represents to
Grasshopper and IndeLiving, as of the date of this Agreement and with the same
force and effect on the Closing Date as if then made, as follows:




4.1

Power and Authority. The execution and delivery of this Agreement and each
instrument required hereby to be executed and delivered by each Shareholder
prior to or at the Closing, the performance of each Shareholder’s obligations
hereunder and thereunder and the consummation by the Shareholder of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of each Shareholder, and no other proceedings on
the part of the Shareholder is necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed by each Shareholder, and, assuming this Agreement has been
duly executed by IndeLiving and Grasshopper, this Agreement constitutes a valid
and binding agreement of each Shareholder, enforceable against each Shareholder
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, and similar laws of general applicability relating to or affecting
creditors' rights and to general equity principles.




4.2

Ownership of IndeLiving Shares.  The Shareholder is the sole record and
beneficial owner of the IndeLiving Shares, all of which IndeLiving Shares are
owned free and clear by the Shareholder of all Liens, and have not been sold,
pledged, assigned or otherwise transferred except pursuant to this Agreement.
 The IndeLiving Shares are held by the Shareholder on an uncertificated basis.
 There are no outstanding subscriptions, rights, options, warrants or other
agreements obligating the Shareholder to sell or transfer to any third person
any of the IndeLiving Shares owned by the Shareholder, or any interest therein.
 The Shareholder has full power and authority to exchange, transfer and deliver
to Grasshopper the IndeLiving Shares.




4.3

Consents and Approvals. The execution and performance of this Agreement does
not, and the consummation of the transactions contemplated hereby and compliance
with the provisions of this Agreement will not (a) conflict with or violate any
statute, ordinance, rule, regulation, judgment, order, writ, injunction, decree
or law applicable to the Shareholder, or (b) by which either the Shareholder or
his properties or assets may be bound or affected, or result in a violation or
breach of or constitute a default (or an event which with or without notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
any loss of any benefit under, any contract, agreement or arrangement to which
the Shareholder is a party, or the creation of Liens on any of the properties or
assets of the Shareholder.





15




--------------------------------------------------------------------------------




No consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity, is required by the Shareholder in
connection with the execution of this Agreement by the Shareholder or the
consummation by him of the transactions contemplated hereby, except for such
other consents, approvals, orders, authorizations, registrations, declarations
or filings, the failure of which to obtain would not individually or in the
aggregate have a Material Adverse Effect.




4.4

Investment Representations.




4.4.1 The Shareholder is acquiring the Grasshopper Shares for his own account
with the present intention of holding such securities for purposes of
investment, and he has no present intention of distributing such Grasshopper
Shares or selling, transferring or otherwise disposing of such Grasshopper
Shares in a public distribution, in any of such instances, in violation of the
federal securities laws of the United States of America.  




4.4.2 The Shareholder understands that (a) the Grasshopper Shares are
“restricted securities,” as defined in Rule 144 under the Securities Act; (b)
such Grasshopper Shares have not been registered under the Securities Act, and
are being or will be issued in reliance on exemptions for private offerings
contained in Section 4(a)(2) of the Securities Act; (c) the Grasshopper Shares
may not be distributed, re-offered or resold except through a valid and
effective registration statement or pursuant to a valid exemption from the
registration requirements under the Securities Act; and (d) until such time as
the Grasshopper Shares become eligible for sale by the Shareholder, either
pursuant to the registration of such shares under the Securities Act, or
pursuant to a valid exemption from such registration, the certificates
evidencing the Grasshopper Shares shall contain the following legends:




“The shares of common stock evidenced by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Act”). Such shares
may not be sold, transferred, pledged, hypothecated or otherwise disposed of
unless they have been so registered or the issuer of such shares shall have
received an opinion of counsel satisfactory to Grasshopper Staffing, Inc. to the
effect that registration thereof for purposes of transfer is not required under
the Act or the securities laws of any state.”




4.4.3

The Shareholder is fully aware of the restrictions on sale, transferability and
assignment of the Grasshopper Shares, and that he must bear the economic risk of
retaining ownership of such securities for an indefinite period of time. The
Shareholder is aware that (a) the Grasshopper Shares will not be registered
under the Securities Act; and (b) because the issuance of the Grasshopper Shares
has not been registered under the Securities Act, an investment in the
Grasshopper Shares cannot be readily liquidated if the Shareholder desires to do
so, but rather may be required to be held indefinitely.











16




--------------------------------------------------------------------------------




4.5

Information on Shareholders.  The Shareholder is an “accredited investor,” as
such term is defined in Regulation D promulgated under the Securities Act and is
otherwise experienced in investments and business matters, has made investments
of a speculative nature and has such knowledge and experience in financial, tax
and other business matters as to enable him to evaluate the merits and risks of,
and to make an informed investment decision with respect to, this Agreement.
 The Shareholder acknowledges that he has had the opportunity to review the
Grasshopper Reports.  The Shareholder understands that his acquisition of the
Grasshopper Shares is a speculative investment, and each Shareholder represents
that he is able to bear the risk of such investment for an indefinite period,
and can afford a complete loss thereof.




4.6

Access to Counsel.  The Shareholder acknowledges that, in executing this
Agreement, he has had the opportunity to seek the advice of independent legal
and/or tax counsel, and has read and understood all of the terms and provisions
of this Agreement.




5.

REPRESENTATIONS AND WARRANTIES OF GRASSHOPPER




Grasshopper hereby warrants and represents to IndeLiving and the Shareholders,
as of the date of this Agreement and with the same force and effect on the
Closing Date as if then made, as follows:




5.1

Power and Authority of Grasshopper. Grasshopper is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada,
and has the corporate power and authority to carry on its business as now
conducted and to own, lease and operate its properties and assets. Grasshopper
Staffing, Inc. (“Grasshopper Subsidiary”) is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Colorado,
and has the corporate power and authority to carry on its business as now
conducted and to own, lease and operate its properties and assets. Each of
Grasshopper and the Grasshopper Subsidiary is duly qualified or licensed to
transact business as a foreign corporation in good standing in the states of the
United States and foreign jurisdictions where the character of its assets or the
nature or conduct of its business requires it to be so qualified or licensed.
Grasshopper has all requisite corporate power and authority to execute and
deliver this Agreement and each instrument to be executed and delivered by
Grasshopper in connection with the Closing, to perform its obligations hereunder
and thereunder, and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and each instrument required hereby to
be executed and delivered by Grasshopper prior to or at the Closing, the
performance of its obligations hereunder and thereunder and the consummation by
Grasshopper of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of Grasshopper, and no
other corporate proceedings on the part of Grasshopper are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
 This Agreement has been duly and validly executed by Grasshopper, and, assuming
this Agreement is duly executed by the Shareholders and IndeLiving, this
Agreement constitutes a valid and binding agreement of Grasshopper, enforceable
against Grasshopper in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights and to general
equity principles.





17




--------------------------------------------------------------------------------




5.2

Consents and Approvals. The execution and performance of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions of this Agreement will not (a) conflict with or violate the
Articles of Incorporation or Bylaws of Grasshopper, (b) conflict with or violate
any statute, ordinance, rule, regulation, judgment, order, writ, injunction,
decree or law applicable to Grasshopper, or by which Grasshopper or its
properties or assets may be bound or affected, or (c) result in a violation or
breach of or constitute a default (or an event which with or without notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
any loss of any benefit under, any contract, agreement or arrangement to which
Grasshopper is a party, or the creation of Liens on any of the property or
assets of Grasshopper, other than the outstanding warrants and options
previously disclosed in the Grasshopper Reports. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required by Grasshopper in connection with the execution of this
Agreement by Grasshopper or the consummation by it of the transactions
contemplated hereby, except for consents, approvals, orders, authorizations,
registrations, declarations or filings, the failure of which to obtain would not
individually or in the aggregate have a Material Adverse Effect.




5.3

Litigation; Complaints; Government Inquiries.




5.3.1

Grasshopper is not engaged in any litigation or arbitration proceedings, except
as identified in the Grasshopper Reports (as hereinafter defined), and there are
no other such proceedings pending or, to the knowledge of Grasshopper,
threatened against or by Grasshopper. To the best of Grasshopper's knowledge,
there are no matters or circumstances which are likely to give rise to any
additional litigation or arbitration proceedings by or against Grasshopper.




5.3.2

Grasshopper is not subject to any investigation, inquiry, unresolved SEC
comments or enforcement proceedings or processes by any Governmental Entity, and
to the best of Grasshopper's knowledge, there are no matters or circumstances
which are likely to give rise to any such investigation, inquiry, proceedings or
process.




5.4

Financial Statements. The consolidated balance sheet of Grasshopper at July 31,
2017 and the related consolidated statements of operations, stockholders’ equity
and cash flows for the fiscal year then ended, including the notes thereto, as
audited by RBSM LLP, certified public accountants and the unaudited consolidated
balance sheet of the Grasshopper at October 31, 2017 and the related unaudited
consolidated statements of operations, stockholders’ equity and cash flows for
the three month period then ended prepared by the Grasshopper’s management
(collectively, the “Grasshopper Financial Statements”) are contained in the
Grasshopper Reports. The Grasshopper Financial Statements included in the
Grasshopper Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of Grasshopper and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.





18




--------------------------------------------------------------------------------




5.5

Compliance with Laws. Except as set forth in the Grasshopper Reports,
Grasshopper is conducting its business or affairs in material compliance with
applicable law, ordinance, rule, regulation, court or administrative order,
decree or process, or any requirement of insurance carriers.  Grasshopper has
received any notice of violation or claimed violation of any such law,
ordinance, rule, regulation, order, decree, process or requirement.




5.6

No Adverse Changes.  Since October 31, 2017, there has not been (a) any change
in the business, prospects, the financial or other condition, or the respective
assets or Liabilities of Grasshopper as reflected in the Grasshopper Financial
Statements, (b) any loss sustained by Grasshopper, including, but not limited to
any loss on account of theft, fire, flood, explosion, accident or other
calamity, whether or not insured, which has interfered, or may interfere, with
the operation of Grasshopper’s business, or (c) to the knowledge of Grasshopper,
any event, condition or state of facts, including, without limitation, the
enactment, adoption or promulgation of any law, rule or regulation, the
occurrence of which does or would affect the results of operations or the
business or financial condition of Grasshopper, in any or all such instances
which would have a Material Adverse Effect on Grasshopper.




5.7

Exchange Act Reports.  Grasshopper has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “Grasshopper Reports”).  As of their
respective dates, the Grasshopper Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the Grasshopper Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.




5.8

Trading.  The Grasshopper Common Stock is currently quoted on the OTCPink Tier
of the OTC Markets and Grasshopper has received no notice that the Grasshopper
Common Stock is subject to being discontinued from quotation thereon.




6.

COVENANTS; ADDITIONAL AGREEMENTS




6.1

Affirmative Covenants.  Prior to the Closing Date or the earlier termination of
this Agreement, pursuant to Section 8 hereof, unless otherwise specifically
provided in this Agreement or consented to in writing by Grasshopper, the
Shareholders and IndeLiving, Grasshopper and IndeLiving each shall: (i) operate
its business and conduct its affairs only in the usual and ordinary course
consistent with past practices, and in such manner as shall be consistent with
all representations and warranties of Grasshopper and IndeLiving so that the
same remain true and accurate as of the Closing Date; (ii) preserve
substantially intact its business organization, maintain its rights and
franchises, use its reasonable efforts to retain the services of its officers
and key employees and maintain its relationships with its customers and
suppliers.





19




--------------------------------------------------------------------------------




6.2

Negative Covenants of IndeLiving.  Except as specifically provided in this
Agreement or otherwise consented to in writing by Grasshopper (which consent
shall not be unreasonably withheld) from the date of this Agreement until the
Closing Date, or until the earlier termination of this Agreement, IndeLiving
shall not do any of the following:




(a)

(i) increase the compensation payable or to become payable to any director of
officer; (ii) grant any severance or termination pay to, or enter into any
employment or severance agreement with, any director, officer or employee; or
(iii) establish, adopt, enter into, or amend, any Benefit Plan except as may be
required by applicable Law except in any case for customary bonus or increases
in the ordinary course of business or as required by contract;




(b)

declare, set aside or pay any dividend on, or make any other distribution in
respect of, outstanding shares of capital stock;




(c)

(i) redeem, purchase or otherwise acquire any shares of its capital stock or any
securities or obligations convertible into or exchangeable for any shares of its
capital stock, or any options, warrants or conversion or other rights to acquire
any shares of its capital stock or any such securities or obligations; (ii)
effect any reorganization or recapitalization; or (iii) split, combine or
reclassify any of its capital stock or issue or authorize or propose the
issuance of any other securities;




(d)

acquire or agree to acquire, by merging or consolidating with, by purchasing an
equity interest in or a portion of the assets of, or in any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire or agree to acquire any
assets of any other person;




(e)

sell, lease, exchange, mortgage, pledge, transfer or otherwise dispose of, or
agree to sell, lease, exchange, mortgage, pledge, transfer or otherwise dispose
of, any of its material assets, except for dispositions of assets in the
ordinary course of business and consistent with past practice;




(f)

initiate, solicit, encourage (including by way of furnishing information or
assistance), or take any other action to facilitate, any inquiries or the making
of any proposal that constitutes, or may reasonably be expected to lead to, any
competing transaction, or enter into discussions or negotiate with any person or
entity in furtherance of such inquires or otherwise with respect to a competing
transaction, or agree to or endorse any competing transaction, or authorize or
permit any of the officers, directors or employees of IndeLiving or any
investment banker, financial advisor, attorney, accountant or other
representative retained by IndeLiving to take any such action;  




(g)

propose or adopt any amendments to its Articles of Incorporation or Bylaws;




(h)

incur any obligation for borrowed money or purchase money indebtedness, whether
or not evidenced by a note, bond, debenture or similar instrument, except in the
ordinary course of business consistent with past practice;  





20




--------------------------------------------------------------------------------




(i)

(i) change any of its methods of accounting in effect at December 31, 2017 (ii)
make or rescind any express or deemed election relating to taxes, or (iii)
change any of its methods of reporting income or deductions for federal Income
Tax purposes from those employed in the preparation of the federal Income Tax
Returns for the taxable year ended December 31, 2017, except, in the case of
clause (i) or (ii) as may be required by Law or generally accepted accounting
principles; or




(j)

agree in writing or otherwise to do any of the foregoing.




6.3

Access and Information.  Grasshopper and IndeLiving shall:  (i) provide to the
Shareholders, each party and its officers, directors, employees, accountants,
consultants, legal counsel, agents and other representatives (collectively, the
“Representatives”) reasonable access at reasonable times upon reasonable prior
notice to the officers, employees, agents, properties, offices and other
facilities of the other party and to the books and records thereof; (ii) furnish
promptly to the other party and their representatives such information
concerning the business, properties, contracts, records and personnel of the
other party (including, without limitation, financial, operating and other data
and information) as may be reasonably requested, from time to time, by such
party; each party shall keep such information confidential in accordance with
the terms of Section 6.4.




6.4

Confidential Information. In connection with the negotiation of this Agreement
and the consummation of the transactions contemplated hereby, each party hereto
will have access to data and confidential information relating to the other
parties.  Each party hereto shall treat such data and information as
confidential, preserve the confidentiality thereof and not duplicate or use such
data or information, except in connection with the transactions contemplated
hereby, and in the event of the termination of this Agreement for any reason
whatsoever, each party hereto shall return to the other all documents, work
papers and other material (including all copies thereof) obtained in connection
with the transactions contemplated hereby and will use reasonable efforts,
including instructing its employees who have had access to such information, to
keep confidential and not to use any such data or information; provided,
however, that such obligations shall not apply to any data and information (i)
which at the time of disclosure, is available publicly, (ii) which, after
disclosure, becomes available publicly through no fault of the receiving party,
(iii) which the receiving party knew or to which the receiving party had access
prior to disclosure by the disclosing party, (iv) which is required by law,
regulation or exchange rule, or in connection with legal process, to be
disclosed, (v) which is disclosed by a receiving party to its attorneys or
accountants, who shall respect the above restrictions, or (vi) which is obtained
in connection with any Tax matters and is disclosed in connection with the
filing of Tax Returns or claims for refund or in conducting an audit or other
proceeding.




6.5

Additional Covenants of Grasshopper, IndeLiving and the Shareholders.  Until the
Closing Date or earlier termination of this Agreement, Grasshopper, IndeLiving
and the Shareholders shall not take or agree in writing or otherwise take any
action which would make any of the representations or warranties of Grasshopper
or IndeLiving or the Shareholders contained in this Agreement untrue or
incorrect or prevent Grasshopper or IndeLiving or the Shareholders from
performing or causing or cause Grasshopper, IndeLiving and the Shareholders not
to perform their covenants hereunder.





21




--------------------------------------------------------------------------------




7.

CLOSING CONDITIONS




7.1

Conditions to the Obligations of IndeLiving and the Shareholders to Close. The
obligation of IndeLiving and the Shareholders to consummate the transactions
contemplated hereby at the Closing is subject to the fulfillment to the
satisfaction of IndeLiving and the Shareholders, or the waiver by IndeLiving and
the Shareholders, at or prior to the Closing of each of the following
conditions:




7.1.1

Each of the representations and warranties of Grasshopper contained in Article 5
shall be true, correct and complete on and as of the Closing Date as though then
made;



7.1.2

That the parties shall have performed or complied with all agreements, terms and
conditions required by this Agreement to be performed or complied with by them
prior to or at the time of the Closing;



7.1.3

No change shall have occurred in the financial, business or trading conditions
of Grasshopper from the date hereof up to and including the Closing Date which
does or could have a Material Adverse Effect on Grasshopper;




7.1.4

All third party and other consents required for the Exchange shall have been
obtained;




7.1.5

No action, suit or proceeding shall have been instituted or, to the knowledge of
IndeLiving or the Shareholders, be pending or threatened before any court or
other governmental body by any public agency or governmental authority seeking
to restrain, enjoin or prohibit the Exchange or to seek damages or other relief
in connection therewith against the Shareholders or IndeLiving;




7.1.6

On the Closing Date, Mr. Jeremy Gindro, the sole director of Grasshopper, shall
have resigned and immediately prior to such resignation shall have appointed Mr.
Scott Boruff (“Boruff”) a director of Grasshopper and its Chief Executive
Officer and President;




7.1.7

On the Closing Date, Ms. Melanie Osterman, the sole officer of Grasshopper,
shall have resigned all offices with Grasshopper, but shall remain as an officer
of the Grasshopper Subsidiary;




7.1.8

Grasshopper shall have (a) raised at least $325,000 in proceeds from the sale of
its securities, and (b) shall have satisfied all payroll tax obligations due the
Internal Revenue Service in full; and




7.1.9

Grasshopper and Boruff shall have entered into the Boruff Employment Agreement.








22




--------------------------------------------------------------------------------




7.2

Conditions to Grasshopper's Obligation to Close. The obligation of Grasshopper
to consummate the transactions contemplated hereby at the Closing is subject to
the fulfillment to the satisfaction of Grasshopper, or the waiver by
Grasshopper, at or prior to the Closing, of each of the following conditions:




7.2.1

Each of the representations and warranties of IndeLiving contained in Article 3,
and each of the representations and warranties of the Shareholders contained in
Article 4 shall be true, correct and complete on and as of the Closing Date as
though then made;



7.2.2

That the parties shall have performed or complied with all agreements, terms and
conditions required by this Agreement to be performed or complied with by them
prior to or at the time of the Closing;



7.2.3

No change shall have occurred in the financial or business conditions of
IndeLiving from the date hereof up to and including the Closing Date which does
or could have a Material Adverse Effect on IndeLiving;




7.2.4

All third party and other consents required for the Exchange shall have been
obtained;




7.2.5

No action, suit or proceeding shall have been instituted or, to the knowledge of
IndeLiving or the Shareholders, be pending or threatened before any court or
other governmental body by any public agency or governmental authority seeking
to restrain, enjoin or prohibit the Exchange or to seek damages or other relief
in connection therewith against the Shareholders or IndeLiving;




7.2.6

Grasshopper’s independent registered public accounting firm shall have
determined, in its sole discretion, that such audited financial statements of
IndeLiving as are deemed necessary to comply with Grasshopper’s disclosure
obligations under the rules and regulations of the Commission can be prepared
within the scope and timeframe prescribed therein;




7.2.7

The IndeLiving Warrants shall have been exercised and the IndeLiving Series A
Shares shall have been cancelled; and




7.2.8

Grasshopper and Boruff shall have entered into the Boruff Employment Agreement.




8.

TERMINATION




8.1

Termination.  This Agreement may be terminated at any time prior to or, at
Closing, by:




(a)

The mutual agreement of the parties;




(b)

Any party if:








23




--------------------------------------------------------------------------------




(i)

Any provision of this Agreement applicable to a party shall be materially untrue
or fail to be accomplished;




(ii)

Any legal proceeding shall have been instituted or shall be imminently
threatening to delay, restrain or prevent the consummation of this Agreement; or




(iii)

by March 31, 2018, the Closing conditions are not satisfied.



8.2

Effect of Termination.  In the event of termination of this Agreement pursuant
to Section 8.2, this Agreement shall become void, there shall be no liability
under this Agreement on the part of Grasshopper, the Shareholders or IndeLiving
or any of their respective officers or directors, and all rights and obligations
of each party hereto shall cease, other than as specifically set forth to the
contrary herein.




9.

NOTICES




All notices and other communications hereunder shall be in writing and shall be
deemed given if sent by e-mail transmission (if receipt is electronically
confirmed), or by a prepaid overnight courier service (if receipt is confirmed
in writing) addressed to the Grasshopper and IndeLiving to the addresses set
forth earlier in this Agreement, and to the Shareholders to the address set
forth on the signature pages to this Agreement (or at such other address for a
party as shall be specified by like notice).




10.

MISCELLANEOUS




10.1

Entire Agreement.  This Agreement contains the entire agreement of the parties
hereto with respect to the subject matter contained herein. All prior
negotiations and agreements between the parties hereto with respect to the
transactions provided for herein are superseded by this Agreement.




10.2

Waiver.  No waiver of any of the provisions of this Agreement shall be effective
against any party to this Agreement unless reduced in writing and duly signed by
such party. The waiver by any party of any right hereunder or of any breach of
any of the terms hereof or defaults hereunder shall not be deemed a waiver of
any other rights or any subsequent breach or default, whether of the same or of
a similar nature, and shall not in any way affect the terms hereof except to the
extent of such waiver.




10.3

Amendment.  This Agreement cannot be amended or modified unless made in writing
and duly signed by or on behalf of the Shareholders, IndeLiving and Grasshopper.




10.4

Construction.  Wherever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law and
in such a way as to, as closely as possible, achieve the intended economic
effect of such provision and this Agreement as a whole, but if any provision
contained herein is, for any reason, held to be invalid, illegal or
unenforceable in any respect, such provision shall be ineffective to the extent,
but only





24




--------------------------------------------------------------------------------

to the extent, of such invalidity, illegality or unenforceability without
invalidating the remainder of such provision or any other provisions hereof,
unless such a construction would be unreasonable.




10.5

Assignment.  This Agreement may not be transferred, assigned, pledged or
hypothecated by any party hereto. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assignees.




10.6

Costs and Expenses.  Each party shall pay its own and its advisers' fees and
expenses (including financial and legal advisors) incurred in connection with
the negotiation, execution and closing of this Agreement and the transactions
contemplated herein.




10.7

Non-Impairment of Rights.  No failure or delay on the part of any party hereto
in the exercise of any right hereunder shall impair such right or be construed
to be a waiver of, or acquiescence in, any breach of any representation,
warranty or agreement herein, nor shall any single or partial exercise of any
such right preclude other or further exercise thereof or of any other right.




10.8

Counterparts.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each party hereto shall have received a counterpart, or facsimile of a
counterpart, of the Agreement signed by the other party or parties hereto.
Delivery of an executed copy of this Agreement by facsimile transmission shall
have the same effect as delivery of an originally executed copy of this
Agreement, whether an originally executed copy shall be delivered subsequent
thereto.




10.9

Governing Law.  This Agreement shall be governed and construed under and in
accordance with the laws of the State of Nevada.  Each of the parties hereto
expressly and irrevocably (1) agree that any legal suit, action or proceeding
arising out of or relating to this Agreement will be instituted exclusively in
the United States District Court for the Eastern District of Tennessee, (2)
waive any objection they may have now or hereafter to the venue of any such
suit, action or proceeding, and (3) consent to the in personam jurisdiction of
the United States District Court for the Eastern District of Tennessee in any
such suit, action or proceeding.  Each of the parties hereto further agrees to
accept and acknowledge service of any and all process which may be served in any
such suit, action or proceeding in the United States District Court for the
Eastern District of Tennessee and agree that service of process upon it mailed
by certified mail to its address will be deemed in every respect effective
service of process upon it, in any such suit, action or proceeding.  THE PARTIES
HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR
AGREEMENT CONTEMPLATED HEREBY.  THE PARTY PREVAILING THEREIN SHALL BE ENTITLED
TO PAYMENT FROM THE OTHER PARTY HERETO OF ALL OF ITS REASONABLE COUNSEL FEES AND
DISBURSEMENTS.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES TO FOLLOW]





25




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




 

Grasshopper Staffing, Inc.

 

 

 

By: /s/ Melanie Osterman

 

Melanie Osterman, Chief Executive Officer

 

 

 

IndeLiving Holdings, Inc.

 

 

 

By: /s/ Scott M. Boruff

 

Scott M. Boruff, Chief Executive Officer










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR SHAREHOLDERS FOLLOW]

























































































26




--------------------------------------------------------------------------------




[SHAREHOLDER SIGNATURE PAGE TO

 SHARE ACQUSITION AND EXCHANGE AGREEMENT]




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




 

Platinum Equity Advisors, LLC

 

 

 

By: /s/ Scott M. Boruff

 

Scott M. Boruff, Manager

 

 

Address:

________________________

 

________________________

 

 

Taxpayer ID No.

________________________

























































































27




--------------------------------------------------------------------------------




[SHAREHOLDER SIGNATURE PAGE TO

 SHARE ACQUSITION AND EXCHANGE AGREEMENT]




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




 

/s/ Jack E. Arms

 

Jack E. Arms

 

 

Address:

_______________________

 

_______________________

 

 

Taxpayer ID No.

_______________________































































































28




--------------------------------------------------------------------------------







[SHAREHOLDER SIGNATURE PAGE TO

 SHARE ACQUSITION AND EXCHANGE AGREEMENT]




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




 

/s/ Brad Pruitt

 

Brad Pruitt

 

 

Address:

________________________________

 

________________________________

 

 

Taxpayer ID No.

________________________




























































































29




--------------------------------------------------------------------------------

[SHAREHOLDER SIGNATURE PAGE TO

 SHARE ACQUSITION AND EXCHANGE AGREEMENT]




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




 

/s/ Parker Frost

 

Parker Frost

 

 

Address:

_______________________________

 

_______________________________

 

 

Taxpayer ID No.

________________________


































































































30




--------------------------------------------------------------------------------




[SHAREHOLDER SIGNATURE PAGE TO

 SHARE ACQUSITION AND EXCHANGE AGREEMENT]




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




 

/s/ Dr. Michael McIntrye

 

Dr. Michael McIntrye

 

 

Address:

_____________________

 

_____________________

 

 

Taxpayer ID No.

_____________________

























































































31




--------------------------------------------------------------------------------




[SHAREHOLDER SIGNATURE PAGE TO

 SHARE ACQUSITION AND EXCHANGE AGREEMENT]




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




 

/s/ Lisa Marie Marcy

 

Lisa Marie Marcy

 

 

Address:

______________________

 

______________________

 

 

Taxpayer ID No.

________________________




























































































32




--------------------------------------------------------------------------------







Exhibit A




IndeLiving Shareholder

No. of IndeLiving

Shares to be Tendered

No. of Grasshopper

Shares to be Issued

 

 

 

Platinum Equity Advisors, LLC

17,000,000

3,664,854

Jack E. Arms

2,250,000

500,000

Brad Pruitt

2,250,000

500,000

Parker Frost

1,000,000

217,573

Dr. Michael McIntrye

1,000,000

217,573

Lisa Marie Marcy

400,000

100,000

 

23,900,000

5,200,000












































































































